Citation Nr: 1501943	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 19, 2002 to July 5, 2004.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) from December 19, 2002 to July 5, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision the RO granted service connection for PTSD and assigned a 10 percent disability rating for PTSD, effective from December 19, 2002. 

After the Veteran initiated an appeal from that decision as to the rating assignment, in an October 2004 rating decision, the Decision Review Officer assigned the PTSD higher initial disability ratings staged at 30 percent effective from December 19, 2002, and 50 percent effective from July 6, 2004.  The Veteran continued his appeal as he is presumed to be seeking the maximum benefit allowed by law and did not state otherwise.  See AB v. Brown, 6 Vet. App. 35 (1993)

In May 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge in San Antonio, Texas.  A copy of the transcript is of record. 

In an August 2012 decision, the Board granted a 50 percent initial disability rating for PTSD for the period from December 19, 2002, to July 5, 2004; denying an initial disability rating in excess of 50 percent for that period.  

The Veteran appealed the August 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court) as to the denial of an initial rating for PTSD in excess of 50 percent for the period from December 19, 2002 to July 5, 2004.  In a March 2013 Order, the Court granted a Joint Motion of the parties to vacate the August 2012 Board decision and remand the matter to the Board for readjudication of the appeal consistent with the Joint Motion. 

In an October 2013 decision, the Board denied the claim for a higher initial disability rating for PTSD in excess of 50 percent from December 19, 2002 to July 5, 2004.
 
The Veteran appealed the October 2013 Board decision to the Court as to the denial of a higher initial disability rating for PTSD in excess of 50 percent from December 19, 2002, to July 5, 2004.  In an October 2014 Order, the Court granted a Joint Motion of the parties to vacate the October 2013 Board decision and remand the matter to the Board for readjudication consistent with the Joint Motion. 
 
Notably, in the August 2012 Board decision, the Board remanded the remaining appealed issue of entitlement to a higher initial disability rating for PTSD in excess of 50 percent for the period beginning from July 6, 2004, to the RO via the Appeals Management Center (AMC) in Washington, DC.  While this issue has been at the RO, in a February 2013 rating decision the RO increased the initial rating for PTSD from 50 to 70 percent effective from July 10, 2008.   

To date, the AMC/RO has not issued a Supplemental Statement of the Case (SSOC) as directed by the Board in its August 2012 remand.  Nor have the issues of entitlement to initial disability ratings for PTSD, in excess of 50 percent from July 6, 2004 to July 9, 2008, or in excess of 70 percent effective from July 10, 2008, been recertified to the Board.  Therefore, these issues remain on appeal, but are not currently before the Board.

The Veteran submitted a claim for TDIU in April 2011.  The RO has not issued a decision on this issue and on that basis the claim is not on appeal before the Board.  However, VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the decision below and the record, in relation to the PTSD increased rating claim, the issue of entitlement to TDIU for the period from December 19, 2002 to July 5, 2004, is raised and the issue has been added to the title page. 

The issue of entitlement to TDIU from December 19, 2002 to July 5, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From December 19, 2002 to July 5, 2004, the most probative evidence of record shows that the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking, or mood; and is not productive of total occupational and social impairment.


CONCLUSION OF LAW

From December 19, 2002, to July 5, 2004, the criteria for an initial disability rating for PTSD of 70 percent but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014). VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the Acting VLJ asked questions to draw out the state of the Veteran's PTSD at all times during the appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran's service treatment records and VA and private medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  VA examinations were conducted, first in March 2003 during the period in question; as well as in November 2005, July 2009, October 2011, and September 2012.  The record does not reflect that these examinations were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

If entitlement to compensation has been established and a higher initial evaluation is at issue, then the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings may be assigned whether or not the claim is for an initial rating). 

If there is a question as to which of two evaluations shall be applied, then the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  If after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, then such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998). 

The Veteran's PTSD is evaluated under a general rating formula for mental disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD is currently rated as 50 percent disabling for the period from December 19, 2002 to July 5, 2004. 

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV); see also Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  With respect to the GAF scores assigned by treatment providers and examiners throughout the appeal period, the following apply.  

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the Rating Schedule "are not intended to constitute an exhaustive list, but rather are to serve as example of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan, 16 Vet. App. at 442.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Id.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment."  Id., at 443.

Evidence and Analysis

The Veteran's appeal arises from his disagreement with the initially assigned disability rating following the grant of service connection for PTSD effective December 19, 2002.  The present decision regarding a higher initial disability rating, however, only addresses the period from December 19, 2002 to July 5, 2004.  Entitlement to a higher initial rating for the period beginning from July 6, 2004 is also on appeal, but that part of the appeal is currently on remand and not before the Board.  

However, consideration must be given to a longitudinal picture of the Veteran's disability beyond the findings dated between December 19, 2002 and July 5, 2004, given the limited and conflicting evidence contained in treatment records and the report of the one VA examination conducted during this period.  As suggested in the discussion below, the clinical treatment record evidence on file dated proximately before December 19, 2002 and dated in the first three years since July 5, 2004, is to a large extent consistent with the limited clinical findings dated within that window of time, including with respect to GAF scores.  Thus that evidence is material to the claim to be decided here even though it relates to the severity of the Veteran's PTSD outside of the period covered by this decision.  

A December 2001 Vet Center intake assessment report shows that on mental status evaluation, there was evidence of thought disorder with disorganized thinking.  There were no delusions or hallucinations.  There was evidence of depression including sleep disturbance.  The Veteran reported that he had suicidal thoughts but not homicidal thoughts.  The provider observed that the Veteran had memory loss, difficulty organizing his thoughts, and increased difficulty performing analytical and organizational tasks.  After mental status evaluation, the impression included that the Veteran suffered from depression and suicidal ideation on a daily basis; he had a marked decrease in short and long term memory, and a decreased ability to perform analytical and organizational tasks; and he socially isolates himself.  The examiner assigned a GAF score of 48-52 for the past year, and a present GAF score of 45.

During a March 2003 VA examination the Veteran described the following PTSD symptoms: lack of sleep; nightmares; depression; concentration problems; extreme anger; and, isolation.  The Veteran reported that his lack of sleep and nightmares caused him to have a lot of difficulties performing everyday duties.  The Veteran denied any hospitalizations for his PTSD.  He described his current marriage as fair, as his wife found him to be a cold and selfish person. The Veteran indicated that he would lose his concentration when he was working because of thoughts about the past. The Veteran stated that he does not want to go out or do anything, and that he often feels sad. 

On examination the examiner recorded findings that the Veteran had difficulty with social relationships, but was able to establish and maintain effective work, and he had no difficulty in performing his activities of daily living.  The Veteran had a flattened affect (rather constricted), his thought process was coherent, logical, and relevant, he was friendly, cooperative, and attentive to the examiner; and he was oriented to person, place, time, and situation.  The examiner found the Veteran's concentration, immediate memory, short-term memory, recent memory, and judgment to be good; and insight intact.  The Veteran's mood was abnormal and rather depressed.  The Veteran's PTSD was not manifested by panic attacks, delusions, hallucinations, obsessional rituals, impaired judgment, impaired abstract thinking, or suicidal ideation.  The examiner recorded a GAF score of 65.
 
A September 2003 report of treatment of the veteran's PTSD by the Vet Center during the third quarter of 2003 shows that the Veteran was continuing to internalize feelings and was striving to control anger and maintain composure.  The provider noted that the Veteran experienced trouble sleeping and had intrusive thoughts and flashbacks.  The Veteran was experiencing depression, trouble with memory, and organization of thought. The treatment provider, a Licensed Master Social Worker - Advanced Clinical Practitioner (LMSW-ACP) noted that the Veteran had a tendency to isolate himself.  That provider found that the Veteran continued to have chronic PTSD and was struggling to deal with his depressive symptoms.  The provider estimated that the Veteran's GAF score for the previous year (2002) ranged from 47 to 48 and his present score was estimated as 43 to 45.  
 
A December 2003 report of treatment of the Veteran's PTSD by the Vet Center during the fourth quarter of 2003 shows that the Veteran was having a very difficult and challenging time during the fourth quarter.  The Veteran was experiencing increased intrusive thoughts and flashbacks.  The Veteran was not able to always attend the PTSD Support Group due to his tendency to isolate himself.  He was more comfortable in situations with few people or when he was alone.  The Veteran had recently decreased some of his community level activities. 

The report contains findings that the Veteran's PTSD symptoms included anger and depression; loss of sex drive; impairment in his short-term memory and organization of thoughts; and an increasing level of isolation.  The provider found that the Veteran had been experiencing a decreased ability to deal with community-based stressors and issues.  He was becoming more isolated, which fueled his depression.  The provider determined that the Veteran's GAF scores for the previous year of 2002 ranged from 45 to 48, and his present score was estimated to be between 40 and 43.
 
A March 2004 VA outpatient treatment record shows that the Veteran was working part-time.  He reported complaints of difficulties concentrating and marital problems.  The Veteran stated that he was easily angered and this symptom was causing him marital problems.  The report contains findings that the Veteran's symptoms included frequent nightmares; concentration problems; intrusive thoughts related to in-service trauma; survivor guilt; avoidance of thoughts or conversations related to the war in Iraq; and restlessness.  On examination, the Veteran was clean and well-shaven.  His affect was appropriate and his mood was dysphoric.  He was logical, coherent, and relevant.  The veteran had no hallucinations, delusions, suicidal ideas, or homicidal ideas. The Veteran's memory was intact, and he was oriented to person, place, and time.  His judgment was good and his insight was fair.  Following the March 2004 treatment session, the treating psychologist assessed the Veteran as having moderately high levels of anxiety and chronic PTSD.

During a July 2004 VA treatment visit, the treating psychologist noted that the Veteran was receiving treatment including the antidepressant medication of Mirtazapine.  During that visit the Veteran denied hallucinations and showed no delusions and was fully oriented.  He exhibited mild deficits in attention, concentration, and short-term memory.

Subsequent VA and Vet Center treatment records dated in 2004, 2005, and through December 2006, show that during treatment VA, including at Vet Centers, mental health care professionals assigned the Veteran GAF scores ranging from 40 to 52, but predominantly in the upper 40s.   

Based on the findings during the period from December 19, 2002 to July 5, 2004, and in light of consistent findings, including GAF scores, leading up to and subsequent to that period, the Board finds that the most probative evidence of record showed that the Veteran's disability picture was most consistent with occupational and social impairment with deficiencies in most areas such as work and social relationships.  

The GAF scores recorded during treatment during the period in question are consistent with scores before and after, which are in the range of 40 to 65.  However, the vast majority of the GAF scores are in the 40s, which equates to serious symptoms and social isolation and the criteria for a 70 percent rating.  The Board finds that the solitary higher GAF score of 65 found in the March 2003 VA examination report is inconsistent with the remainder of the clinical records associated with VA and Vet Center treatment during and proximate to the period from December 19, 2002 to July 5, 2004, and therefore has limited probative value.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board concludes that evidence does support a finding that the Veteran met the schedular criteria for 70 percent for the period from December 19, 2002 to July 5, 2004. 

However, in the absence any evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self of others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, the criteria for 100 percent rating have not been met at any time during the appeal period from December 19, 2002 to July 5, 2004.

In summary, the evidence does support a 70 percent rating for the appeal period from December 19, 2002 to July 5, 2004.  The preponderance of the evidence is against a rating higher than 70 percent for the appeal period from December 19, 2002 to July 5, 2004.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With respect to the period from December 19, 2002 to July 5, 2004, on comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  The rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.


ORDER

An initial disability rating of 70 percent for PTSD from December 19, 2002, to July 5, 2004, is granted.


REMAND

The record shows that in April 2011 the Veteran submitted a Veterans Application for Increased Compensation Based on Unemployability, claiming TDIU.  The claim file does not show that the RO has adjudicated that claim.  However, under Rice the Board must address the issue of entitlement to TDIU for the period from December 19, 2002, to July 5, 2004.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that a remand is required to obtain a needed medical opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD alone or in conjunction with his other service connected disabilities rendered him unable to secure or follow a substantially gainful occupation at any time prior to July 6, 2004.  38 C.F.R. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, this issue is REMANDED for the following action:
 
1.  Refer the Veteran's claim file to the examiner who conducted the September 2012 VA PTSD examination, if feasible, otherwise to another examiner, to obtain an opinion with respect to the nature, extent, and severity of the Veteran's service-connected disabilities and their impact, singly or collectively on the Veteran's ability to work prior to July 6, 2004.  The claim file must be made available to and reviewed by the examiner. 

The examiner is to review the medical record evidence on file in order to render an opinion as to whether it is at least as likely as not that the Veteran was, for any period prior to July 6, 2004, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete rationale for any opinion expressed and conclusion reached must be provided.

2.  Then, adjudicate the claim of entitlement to TDIU prior to July 6, 2004.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


